Name: Commission Directive 89/240/EEC of 16 December 1988 adapting to technical progress Council Directive 86/663/EEC on the approximation of the laws of the Member States relating to self-propelled industrial trucks
 Type: Directive
 Subject Matter: production;  European Union law;  organisation of transport;  mechanical engineering;  technology and technical regulations
 Date Published: 1989-04-12

 Avis juridique important|31989L0240Commission Directive 89/240/EEC of 16 December 1988 adapting to technical progress Council Directive 86/663/EEC on the approximation of the laws of the Member States relating to self-propelled industrial trucks Official Journal L 100 , 12/04/1989 P. 0001 - 0076 Finnish special edition: Chapter 13 Volume 18 P. 0136 Swedish special edition: Chapter 13 Volume 18 P. 0136 COMMISSION DIRECTIVEof 16 December 1988adapting to technical progress Council Directive 86/663/EEC on the approximation of the laws of the Member States relating to self-propelled industrial trucks(89/240/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 86/663/EEC of 22 December 1986 on the approximation of the laws of the Member States relating to self-propelled industrial trucks (1), and in particular Article 10 thereof, Whereas Directive 86/663/EEC expressly authorizes the adoption of test examination methods for self-propelled industrial trucks according to the procedure for adaptation to technical progress set out in Article 22 of Council Directive 84/528/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for lifting and mechanical handling appliances (2); Whereas the adoption of these test and examination methods is necessary to ensure the conformity of self-propelled industrial trucks with the technical requirements concerning them in Directive 86/663/EEC; Whereas the date of implementation of this Directive should be the same as that laid down by Directive 86/663/EEC with a view to achieving the desired objective; Whereas the provisions of this Directive are in accordance with the opinion of the committee for adaptation to technical progress of the directives aimed at the elimination of technical barriers in the mechanical lifting and handling appliances and equipment sector, HAS ADOPTED THIS DIRECTIVE: Article 1Stability, visibility and functional tests for self-propelled industrial trucks falling within the scope of Directive 86/663/EEC shall be carried out in accordance with the methods set out in the Annex. Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive so that those provisions enter into force on the same date at those taken to comply with Directive 86/663/EEC. They shall fortwith inform the Commission thereof. 2. Member States shall ensure that the texts of the provisions of national law which they adopt in the field governed by this Directive are communicated to the Commission. Article 3This Directive is addressed to the Member States. Done at Brussels, 16 December 1988. For the CommissionCOCKFIELDVice-PresidentEWG:L111UMBE00.94FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: L111UMBE00 - 43854 (1) OJ N ° L 384, 31. 12. 1986, p. 12. (2) OJ N ° L 300, 19. 11. 1984, p. 72. ANNEX TEST METHODS FOR SELF-PROPELLED INDUSTRIAL TRUCKS CONTENTS MethodNoTitlePage 1. Stability tests for counterbalanced trucks i. 5 2. Stability tests for reach and straddle trucks i. 9 3. Stability tests for palletstackers and high lift platform trucks i. 17 4. Stability tests for high and medium lift order picking trucks i. 25 5. Stability tests for single side loading fork lift trucks i. 34 6. Stability tests for bi-directional and multi-directional trucks i. 39 7. Stability tests for high lift lateral (and front) stacking trucks i. 47 8. Stability tests for rough terrain trucks i. 57 9. Stability tests for trucks operated with mast tilted forward i. 6110. Stability tests for trucks operating with offset load - offset by powered devices i. 6411. Stability tests for trucks operating with offset load - offset determined by the utilization6712. Functional tests for powered industrial trucks i. 7013. Method of measuring visibility of powered industrial trucks i. 72EWG:L111UMBE01.95FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: 43854 Montan England 01 12. 4. 89Official Journal of the European CommunitiesMETHOD N ° 1 STABILITY TESTS FOR COUNTERBALANCED TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of counterbalanced trucks (pedestrian and rider controlled) up to and including 10 000 kg rated capacity with tiltable or non-tiltable mast or fork arms. It is applicable to trucks fitted with fork arms and/or attachments, but does not apply to trucks when adapted for use with suspended loads which may swing freely. 2. CONDITIONS OF VALIDITYThe following stability tests in these requirements ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions, namely: (a) operating (travelling and stacking) on substantially smooth, level and prepared surfaces; (b) travelling with the mast or fork arms tilted backwards and the load in the lowered (travelling) position; (c) stacking with the mast substantially vertical and the fork arms substantially horizontal; (d) operating with the load centre of gravity approximately on the longitudinal centre plane of the truck. Where operating conditions differ from normal, reference shall also be made to methods No 9, No 10and No 11. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizointal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in lateral tests for one of the load wheels to lose contact with the platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truck3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load-carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment, and the mast or fork arms, if adjustable for tilt, shall be positioned in accordance with the table of tests. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Verification of the vertical position of the mastBefore starting test N ° 1 the vertical position of the mast shall be verified by means of a plumb-line or other suitable equipment. Projection onto the horizontal platform of the centre of gravity G (or any other point such as E having a fixed relationship to G) shall, at the selected test height, by the same as with the load lowered to the normaltravelling height. Deviations caused by deflection shall be corrected by varying the tilt of the mast within the limits imposed by the design of the truck. This procedure does not apply to trucks where the design does not allow such corrections. 3.2.3. Lift height for tests simulating travellingFor tests simulating travelling, the upper face of the fork arms at the heels shall be positioned 300 mm from the ground. 3.2.4. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at he standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 1). The centre of gravity G shall be on the centre plane between the mast uprights. >START OF GRAPHIC><?aa8N>Figure 1>END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned in accordance with the table of tests. Lateral tests shall be conducted to the side to which the truck is least stable with a line through points MN of the truck parallel to the tilting axis XY of the platform. Point N is the centre point of the area of contact between the platform surface and the load wheel nearest to the tilting axis XY (figures 7, 8 and 9). Point M is defined as follows: (a) For trucks with articulating steering axle (figure 7), M is the vertical projection into the platform of the point of intersection between the centre plane AB of the truck and the centre line of the axle; (b) For trucks steered with a single or twin swivelling wheel, M is the centre of the area of contact between the platform surface and the steered wheel nearer to the tilting axis XY (figures 8 and 9). 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests, except where the attachment can bring the centre of gravity of the load out of the longitudinal centre plane of the truck (see method N ° 10). The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. EWG:L111UMBE02.90FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: L 111 EN 02 - 43854 N ° L /8 . . 89Official Journal of the European Communities>TABLE>12. 4. 89Official Journal of the European CommunitiesMETHOD N ° 2 STABILITY TESTS FOR REACH AND STRADDLE TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of reach and straddle trucks (pedestrian and rider controlled) up to and including 10 000 kg rated capacity with tiltable or non-tiltable mast or fork arms. It is applicable to trucks fitted with fork arms and/or attachments, but does not apply to trucks when adapted for use with suspended loads which may swing freely. 2. CONDITIONS OF VALIDITYThe following stability tests in these requirements ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions namely: (a) operating (travelling and stacking) on substantially smooth, level and prepared surfaces; (b) travelling with the mast or fork arms tilted backwards and the load in the lowered (travelling) position; (c) stacking with the mast substantially vertical and the fork arms substantially horizontal; (d) operating with the load centre of gravity approximately on the longitudinal centre plane of the truck. Where operating conditions differ from normal, reference shall also be made to methods No 9, No 10and No 11. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in lateral tests for one of the load wheels to lose contact with the platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truck3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load-carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment, and the mast or fork arms, if adjustable for tilt, shall be positioned in accordance with the table of tests. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Verification of the vertical position of the mastBefore starting test N ° 1 the vertical position of the mast shall be verified by means of a plumb-line or other suitable equipment. Projection onto the horizontal platform of the centre of gravity G (or any other point such as E having a fixed relationship to G) shall, at the selected test height, by the same as with the load lowered to the normaltravelling height. Deviations caused by deflection shall be corrected by varying the tilt of the mast, or by retracting the mast or fork arms, within the limits imposed by the design of the truck. This procedure does not apply to trucks where the design does not allow such corrections. 3.2.3. Lift height for tests simulating travellingFor tests simulating travelling, the upper face of the fork arms at the heels shall be positioned 300 mm from the ground or at the minimum height for transporting the load whichever is the greater. 3.2.4. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axie/frame articulation is not affected. However, as a safety measure when testing longitudinally with the articulating axie parallel and nearer to the tilt axls of the test platform, the articulation of the axle may be locked/blocked. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at he standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 1). The centre of gravity G shall be on the centre plane between the mast uprights. >START OF GRAPHIC><?aa8N>Figure 1>END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as:(a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned in accordance with the table of tests. Lateral tests shall be conducted to the side to which the truck is least stable with a line through points MN of the truck parallel to the tilting axis XY of the platform. Point N is the centre point of the area of contact between the platform surface and the outrigger wheel nearest to the tilting axis XY (figures 8 to 13 inclusive). Point M is defined as follows: (a) For trucks with articulating steering axle (figure 9), or privoting single point support steering, M is the vertical projection into the platform of the point of intersection between the centre plane AB of the truck and the centre line of the axle; (b) Figures 8, 10, 11, 12 and 13 indicate positions for trucks of other designs. 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests, except where the attachment can bring the centre of gravity of the load out of the longitudinal centre plane of the truck (see method N ° 10). The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. EWG:L111UMBE04.94FF: 1UEN; SETUP: 01; Bediener: MARK; MC: M; Pr.: C; Kunde: L 111 England 04 43854 N ° L /12 . . 89Official Journal of the European Communities>TABLE>N ° L /13 . . 89Official Journal of the European Communities> TABLE POSITION>N ° L /14 . . 89Official Journal of the European Communities>TABLE> >START OF GRAPHIC><?aa8N>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC></(BLK0)ABREV> 4%504540353025201510 5 0 0 5 10 15 20 25 v = km/hTest platform slope22,7 km/h(15+1,1 v) % - max. 40 %v = <?aeSL1><?aeUL1>maximum speed of truck in kilometres per hour, unladen, on smooth and level ground<?aeIC>Figure 18>END OF GRAPHIC>>START OF GRAPHIC> Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC></(BLK0)ABREV> 6%504540353025201510 5 0 0 5 10 15 20 v = km/hTest platform slopeMaximum gradient of unladen truck20 %10 %0 % level(25+1,55 v) % - max. 50 %(20+1,55 v) % - max. 45 %(15+1,55 v) % - max. 40 %v = <?aeSL1><?aeUL1>maximum speed of truck in kilometres per hour, unladen, on smooth and level ground<?aeIC>16,1 km/hFigure 19>END OF GRAPHIC>The various values of the gradient in figure 19, or those calculated using the appropriate formula, are applied according to the intended performance of the truck. Thus, if designed for and intended solely for use on level floors, only the curve marked '0 % level' should be used for determining the slope of the test platform. If designed for and intended for travelling unladen up and down gradients of 10 %, the test platform slope vlaue indicated by the 10 % curve should be used; and similary for the curve marked 20 %. If designed for and intended for travelling unladen up and down gradients between the above curves, the test platform slope should be calculated using one of the following formulae: Ã ¡ = 15+0,5 i+1,55 v (max. (40+0,5 i) %)where Ã ¡ = test platform slope, expressed as a percentage (%), i= maximum gradient, expressed as a percentage (%), of the unladen truck, v=maximum speed of truck in kilometres per hour, unladen, on smooth and level ground. EWG:L111UMBE08.95FF: 1UEN; SETUP: 01; Bediener: MARK; MC: P; Pr.: C; Kunde: 43854 L 111 12. 4. 89Official Journal of the European CommunitiesMETHOD N ° 3 STABILITY TESTS FOR PALLET STACKERS AND HIGH LIFT PLATFORM TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of pallet stackers and high lift platform trucks (pedestrian and rider controlled) up to and including 10 000 kg rated capacity with tiltable or non-tiltable mast or fork arms or platform. It is applicable to trucks fitted with fork arms and/or attachments, but does not apply to trucks when adapted for use with suspended loads which may swing freely. 2. CONDITIONS OF VALIDITYThe following stability tests in these requirements ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions, namely: (a) operating (travelling and stacking) on substantially smooth, level and prepared surfaces; (b) travelling with the mast or fork arms tilted backwards and the load in the lowered (travelling) position; (c) stacking with the mast substantially vertical and the platform or the fork arms substantially horizontal; (d) operating with the load centre of gravity approximately on the longitudinal centre plane of the truck. Where operating conditions differ from normal, reference shall also be made to methods No 9, No 10and No 11. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in lateral tests for one of the load wheels to lose contact with the platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truck3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment, and the mast, platform or fork arms, if adjustable for tilt, shall be positioned in accordance with the table of tests. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Verification of the vertical position of the mastBefore starting test N ° 1 the vertical position of the mast shall be verified by means of a plumb-line or other suitable equipment. Projection onto the horizontal platform of the centre of gravity G (or any other point such as E having a fixed relationship to G) shall, at the selected test height, by the same as with the load lowered to the normaltravelling height. Deviations caused by deflection shall be corrected by varying the tilt of the mast within the limits imposed by the design of the truck. This procedure does not apply to trucks where the design does not allow such corrections. 3.2.3. Lift height for tests simulating travellingFor tests simulating travelling, the upper face of the fork arms at the heels shall be positioned 300 mm from the ground or at the mimimum height for transporting the load, whichever is the greater. 3.2.4. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. However, as a safety measure when testing longitudinally with the articulating axle parallel and nearer to the tilt axis of the test platform, the articulation of the axle may be locked/blocked.It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at the standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 1). The centre of gravity G shall be on the centre plane between the mast uprights. >START OF GRAPHIC><?aa8N>Figure 1>END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned in accordance with the table of tests. Lateral tests shall be conducted to the side to which the truck is least stable with a line through points MN of the truck parallel to the tilting axis XY of the platform. Point N is the centre point of the area of contact between the platform surface and the outrigger wheel nearest to the tilting axis XY (figures 8 to 13 inclusive). Point M is defined as follows: (a) For trucks with articulating steering axle (figure 9) or pivoting single point support steering, M is the vertical projection into the platform of the point of intersection between the centre plane AB of the truck and the centre line of the axle; (b) Figures 8, 10, 11, 12 and 13 indicate positions for trucks of other designs. 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests, except where the attachment can bring the centre of gravity of the load out of the longitudinal centre plane of the truck (see method N ° 10). The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. EWG:L111UMBE09.96FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: L 111 EN 02 43854 N ° L /20 . . 89Official Journal of the European Communities>TABLE>N ° L 100/2112. 4. 89Official Journal of the European Communities> TABLE POSITION>N ° L 100/2212. 4. 89Official Journal of the European Communities >TABLE POSITION>>START OF GRAPHIC><?aa8N>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC> </(BLK0)ABREV> 3%65,6543,53210 0 2 4 6 8 10 12 14 v<?aeMC2> <?aePC5>Q = km/h(2+0,3 v<?aeMC2><?aePC5>Q) % - <?aeSL1><?aeUL1>min. 3,5 %max. 6 %<?aeIC>v<?aeMC2> <?aePC5>Q = <?aeSL1><?aeUL1>maximum speed of truck in kilometresper hour, with rated load Q, on smoothand level ground<?aeIC>Test platform slope5 km/h13,3 km/hFigure 18>END OF GRAPHIC>>START OF GRAPHIC>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC> </(BLK0)ABREV> 4%25201510 5 0 0 2 4 6 8 10 v = km/hTest platform slope26 %(15+1,1 v) % - max. 26 %v = <?aeSL1><?aeUL1>maximum speed of truck in kilometresper hour, unladen, on smoothand level ground<?aeIC>Figure 19>END OF GRAPHIC>> START OF GRAPHIC>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC></(BLK0)ABREV> 6%3025201510 5 0 0 2 4 6 8 10 v = km/hTest platform slope26 %Max. gradient of unladentruck 10 %0 % level(15+1,1 v) % - max. 26 %(10+1,1 v) % - max. 21 %v = <?aeSL1><?aeUL1>maximum speed oftruck in kilometresper hour, unladen, on smooth andlevel ground<?aeIC>Figure 20>END OF GRAPHIC>The various values of the gradient in figure 20, or those calculated using the appropriate formula, are applied according to the intended performance of the truck. Thus, if designed for and intended solely for use on level floors, only the curve marked '0 % level' should be used for determining the slope of the test platform. If designed for and intended for travelling unladen up and down gradients of 10 %, the test platform slope value indicated by the '10 %' curve should be used. If designed for and intended for travelling up and down gradients between the above curves, the test platform slope should be calculated using one of the following formulae: Ã ¡ = 10+0,5 i+1,1 v (max. 21+0,5 %)where Ã ¡ = test platform slope, expressed as a percentage (%), i= maximum gradient, expressed as a percentage (%) of the unladen truck, v= maximum speed of truck in kilometres per hour, unladen, on smooth and level ground. EWG:L111UMBE13.96FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: 43854 L 111 12. 4. 89Official Journal of the European CommunitiesMETHOD N ° 4 STABILITY TESTS FOR HIGH AND MEDIUM LIFT ORDER PICKING TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of high and medium lift order picking trucks up to and including 10 000 kg rated capacity. These requirements apply to trucks fitted with fork arms or platforms. They do not apply to trucks fitted with a load carrier that can be shifted laterally or pivoted out of the longitudinal centre plane of the truck nor when handling suspended loads, which may swing freely. 2. CONDITIONS OF VALIDITYThese requirements apply to power-operated high and medium lift order picking trucks where the operator's position can be raised to elevations greater than 1 200 mm with or on the load carrier. They may be designed to be guided, free ranging, or both. When guided ( ¹), these requirements apply to trucks: (a) that are not restrained from overturning by external means; (b) that are partly restrained from overturning by external meansand(c) operating with the load centre of gravity approximately on the longitudinal centre plane of the truck. Truck types in (b) shall be tested to these requirements to verify the stability in those modes in which they are not restrained. Order picking trucks, when guided, may have the operator's position and/or the load carrier re-positioned or operated whilst travelling, provided the appropriate conditions and safety requirements ( ¹) and the stability requirements are fully satisfied. The following stability tests ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions ( ¹). When the truck is used under conditions differing from normal reference shall also be made to methodsN ° 9, N ° 10 and N ° 11. 2.1. Normal operating conditions2.1.1. Normal operation guided within aislesGuided operation is considered normal if a truck is: (a) operated with the load or load carrier at a height at which traction speed is not restricted below the maximum for which the truck is capable; (b) operated with the load or load carrier elevated up to a height at which traction of the truck is still allowed, possibly at reduced speed and with correspondingly reduced braking; (c) operated when picking, placing, stacking or retrieving at any height up to the maximum. Traction at these heights may be totally inhibited or limited to creep speed ( ¹). 2.1.2. Normal operation when free ranging (unguided)Free ranging operation is considered normal if a truck is: (a) operated at speeds up to Vo ( ²) with the load or load carrier lowered (500 mm maximum). The drawbar drag F ( ³) exerted by the brakes, if not at conventional level, shall either be restored to the level associated with conventional trucks or the speed Vo shall be automatically restricted to not more than 9 km/h (5,6 mile/h)( ¹) For details of definitions and safety rules see Annex 1, Chapter 10, 'Special requirements' of Directive 86/663/EEC. ( ²) Vo = maximum speed of the truck attainable outside the aisle in km/h or mile/h (this may be automatically reduced from V which is the maximum speed of the truck in the operating aisles). ( ³) F = drawbar drag exerted by the brakes, or tractive effort expressed as a percentage of the gross weight (mass) of the truck, with or without load, as applicable. or(b) operated at speeds not more than 4 km/h (2,5 mile/h) with the load or load carrier elevated over 500 mm but not more than 2,5 m, with the steering in the substantially straight ahead position. Traction other than at creep speed shall be automatically prevented when the steering departs from the substantially straight ahead positionor(c) used for picking, placing, stacking or retrieving up to a lift height authorized by the manufacturer. Traction shall be limited to creep speed. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in lateral tests for one of the load wheels to lose contact with the platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truck3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Lift height for tests simulating travellingFor tests simulating travelling, the upper face of the load platform or fork arms at the heels shall be positioned in accordance with the safety features embodied and the mode of travel being simulated. 3.2.3. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. However, as a safety measure when testing longitudinally with the articulating axle parallel and nearer to the tilt axis of the test platform, the articulation of the axle may be locked/blocked. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at the standard load centre distance D, horizontally from the front face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 1). The centre of gravity G shall be on the centre plane between the mast uprights. >START OF GRAPHIC><?aa8N>Figure 1>END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the test load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned generally in accordance with the table of tests. Lateral tests shall be conducted to the side to which the truck is least stable with a line through points MN of the truck parallel to the tilting axis XY of the platform. The truck wheel positions and general truck configurations in the diagrams are representative only and other arrangements are permissible provided the general principles relating to the test position are maintained. EWG:L111UMBE14.96FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: 43854 Montan England 14 N ° L 100/2812. 4. 89Official Journal of the European Communities>TABLE>N ° L /29 . . 89Official Journal of the European Communities >TABLE>N ° L /30 . . 89Official Journal of the European Communities >TABLE POSITION>N ° L /31 . . 89Official Journal of the European Communities >TABLE> . . 89Official Journal of the European Communities>TABLE> . . 89Official Journal of the European Communities>START OF GRAPHIC><?aa8H>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF"> o</(BLK0)INDIC></(BLK0)ABREV> 2<?aePD8><?aeNL>%Test platform slopev = km/hFigure 32(15 + 1,55 v) % - max. 25 %v = <?aeSL1><?aeUL1>maximum speed of truck in the operating aisles, in kilometres per hour, unladen, on smooth and level <?ss>ground<?aeIC"END OF GRAPHIC>>START OF GRAPHIC><?aa8H>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC></(BLK0)ABREV> 9<?aePD8> <?aeNL>%Test platform slopev<?Ã >0 = km/hFigure 33(15 + 1,1 v<?Ã >0) %<?aeLM15,>v<?Ã >0 = <?aeSL1><?aeUL1>maximum speed of truck attainable outside the <?ss>aisles, in kilometres per hour, unladen, on smooth <?ss>and level ground (this may be automatically <?ss>reduced from v which is the maximum speed of truck <?ss>in the operating aisles)<?aeIC>EWG:L111UMBE19.96FF: 1UEN; SETUP: 01; Bediener: MARL; MC: P; Pr.: C; Kunde: L 111 England 19 >END OF GRAPHIC>METHOD N ° 5 STABILITY TESTS FOR SINGLE SIDE LOADING FORK LIFT TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of single side loading fork lift trucks up to and including 10 000 kg rated capacity with tiltable or non-tiltable mast or fork arms. It is applicable to trucks fitted with fork arms and/or attachments, but does not apply to trucks when adapted for use with suspended loads which may swing freely. 2. CONDITIONS OF VALIDITYThe following stability tests in these requirements ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions, namely: (a) operating (travelling and stacking) on substantially smooth, level and prepared surfaces; (b) travelling with the mast or fork arms tilted backwards and the load retracted and in the lowered (travelling) position, or resting on the load-carrying deck; (c) stacking with the mast substantially vertical and the fork arms substantially horizontal; (d) operating with the load centre of gravity approximately on the centre plane between the mast uprights. Where operating conditions differ from normal, reference shall also be made to methods No 9, No 10and No 11. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. During the tests there shall be at no moment less than three different points of contact with the platform; one of these contacts shall be made with a wheel. 3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load-carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment, and the mast or fork arms, if adjustable for tilt, shall be positioned in accordance with the table of tests. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Verification of the vertical position of the mastBefore starting test N ° 1 the vertical position of the mast shall be verified by means of a plumb-line or other suitable equipment. Projection onto the horizontal platform of the centre of gravity G (or any other point such as E having a fixed relationship to G) shall, at the selected test height, be the same as with the load lowered to the normaltravelling height. Deviations caused by deflection shall be corrected by varying the tilt of the mast or fork arms within the limits imposed by the design of the truck. This procedure does not apply to trucks where the design does not allow such corrections. 3.2.3. Lift height for tests simulating travellingFor tests simulating travelling, the upper face of the load platform or fork arms at the heels shall be positioned 300 mm from the ground or at the minimum height for transporting the load, whichever is the greater. 3.2.4. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator on rider-controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. Where the operator's position can be moved relative to the truck it shall be located for each test in the position that minimizes the truck's stability. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at the standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 1). The centre of gravity G shall be on the centre plane between the mast uprights. >START OF GRAPHIC><?aa8N>Figure 1>END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned in accordance with the table of tests. Tests shall be conducted to the side which is least stable with a line through points N and M parallel to the tilting axis XY. Point N is the centre point of the area of contact between the platform and a non-oscillating wheel or stabilizer pad. Point M is defined as: (a) for trucks with an articulating axle (figures 13 and 14), M is the vertical projection into the platform of the point of intersection between the centre plane of the truck and the centre line of the axle; (b) for trucks without an articulating axle or with axle locks or stabilizers in use, point M is the centre point of the area of contact between the platform and another wheel or a stabilizer pad. When the truck rating is related to the use of stabilizers, suspension locks etc., such devices shall be used during tests. If the truck may also be used without their engagement, an additional test shall be carried out in this condition. 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests. The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. EWG:L111UMBE20.96FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: L 111 England 20 43854 >TABLE>>TABLE>12. 4. 89Official Journal of the European CommunitiesMETHOD N ° 6 STABILITY TESTS FOR BI-DIRECTIONAL ANDMULTI-DIRECTIONAL TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of bi-directional and multi-directional trucks up to and including 10 000 kg rated capacity with tiltable or non-tiltable mast or fork arms. It is applicable to trucks fitted with fork arms and/or attachments, but does not apply to trucks when adapted for use with suspended loads which may swing freely. 2. CONDITIONS OF VALIDITYThe following stability tests in these requirements ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions, namely: (a) operating (travelling and stacking) on substantially smooth, level and prepared surfaces; (b) travelling with the mast or fork arms tilted backwards and the load in the lowered (travelling) position; (c) stacking with the mast substantially vertical and the fork arms substantially horizontal; (d) operating with the load centre of gravity approximately on the longitudinal centre plane of the truck. Where operating conditions differ from normal, reference shall also be made to methods No 9, No 10and No 11. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in lateral tests for one of the load wheels to lose contact with the platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truck3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load-carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment, and the mast or fork arms, if adjustable for tilt, shall be positioned in accordance with the table of tests. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Verification of the vertical position of the mastBefore starting test N ° 1 the vertical position of the mast shall be verified by means of a plumb-line or other suitable equipment. Projection onto the horizontal platform of the centre of gravity G (or any other point such as E having a fixed relationship to G) shall, at the selected test height, be the same as with the load lowered to the normaltravelling height. Deviations caused by deflection shall be corrected by varying the tilt of the mast, or by retracting the mast or fork arms, within the limits imposed by the design of the truck. This procedure does not apply to trucks where the design does not allow such corrections. 3.2.3. Lift height for tests simulating travellingFor test simulating travelling, the upper face of the fork arms at the heels shall be positioned 300 mm from the ground or at the minimum height for transporting the load, whichever is the greater. 3.2.4. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. However, as a safety measure when testing longitudinally with the articulating axle parallel and nearer to the tilt axls of the platform, the articulation of the axle may be locked/blocked. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at the standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 1). The centre of gravity G (or the equivalent point in the case of unladen trucks) shall be on the centre plane between the mast uprights. >START OF GRAPHIC><?aa8N>Figure 1<?aeFN12,"END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the test load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned in accordance with the table of tests. Lateral tests shall be conducted to the side to which the truck is least stable with a line through points MN of the truck parallel to the tilting axis XY of the platform. The truck wheel positions and general truck configurations in the diagrams are representative only and other arrangements are permissible provided the general principles relating to the test position are maintained. 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests, except where the attachment can bring the centre of gravity of the load out of the longitudinal centre plane of the truck (see method N ° 10). The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. EWG:L111UMBE23.96FF: 1UEN; SETUP: 01; Bediener: PUPA; MC: P; Pr.: C; Kunde: L111UMBE23 - 43854 N ° L /42 . . 89Official Journal of the European Communities>TABLE>N ° L 100/4312. 4. 89Official Journal of the European Communities>TABLE>>TABLE>>TABLE>>TABLE>METHOD N ° 7 STABILITY TESTS FOR HIGH LIFT LATERAL (AND FRONT) STACKING TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of high lift lateral (and front) stacking trucks up to and including 10 000 kg rated capacity with tiltable or non-tiltable mast or fork arms. It is applicable to trucks fitted with fork arms and/or attachments, but does not apply to trucks when adapted for use with suspended loads which may swing freely. 2. CONDITIONS OF VALIDITYThese requirements apply to power-operated high lift lateral (and front) stacking trucks with either elevating or non-elevating operator's position. They may be designed to be guided, free ranging, or both. When guided ( ¹) these requirements apply to trucks: (a) that are not restrained from overturning by external means; and(b) that are partly restrained from overturning by external means. Truck types in (b) shall be tested to these requirements to verify the stability in those modes in which they are not restrained. Additionally, the restraining means shall be verified by alternative methods ( ¹). High lift lateral (and front) stacking trucks, when guided, may have the operator's position and/or the load carrier re-positioned or operated whilst travelling, provided the appropriate conditions and safety requirements ( ¹) and the stability requirements are fully satisfied. Conventional trucks fitted with lateral (and front) attachments may only operate in this way as lateral stacking trucks if they meet all the appropriate conditions and requirements. Conventional trucks fitted with lateral (and front) attachments which do not satisfy the tests in these requirements and/or do not meet the associated conditions and requirements shall be tested in accordance with method No 1 or No 2 and their rated capacity shall be adjusted to comply with the off-centre load test in method No 10. They shall be operated as conventional trucks even within the aisles. Travelling with an elevated load or load carrier, other than at creep speed, is not permissible. The following stability tests ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions ( ¹). 2.1. Normal operating conditions2.1.1. Normal operation guided within aislesGuided operation is considered normal if a truck is: (a) operated with the load or load carrier at a height at which traction speed is not restricted below the maximum for which the truck is capable; (b) operated with the load or load carrier elevated up to a height at which traction of the truck is still allowed, possibly at reduced speed and with correspondingly reduced braking; (c) operated when stacking at any height up to the maximum. Traction at these heights may be totally inhibited or limited to creep speed ( ¹). 2.1.2. Normal operation when free ranging (unguided)Free ranging operation is considered normal if a truck is: (a) operated at speeds up to vo ( ²) with the load or load carrier lowered (500 mm maximum) and approximately centrally positioned and not reached forward. The drawbar drag F ( ³) exerted by the brakes, if not at conventional level, shall either be restored to the level associated with conventional trucks or the speed vo shall be automatically restricted to not more than 9 km/h (5,6 mile/h)or( ¹) For details of definitions and safety rules see Annex 1, Chapter 10, 'Special requirements' of Directive 86/663/EEC. ( ²) vo = maximum speed of the truck attainable outside the aisle in km/h or mile/h (this may be automatically reduced from v which is the maximum speed of the truck in the operating aisles). ( ³) F = drawbar drag exerted by the brakes, or tractive effort expressed as a percentage of the gross weight (mass) of the truck, with or without load, as applicable. When the mast or fork arms can be moved out, the value F shall apply with the mast or fork arms in the retracted position. (b) operated at speeds not more than 4 km/h (2,5 mile/h) with the load or load carrier elevated over 500 mm but not more than 2,5 m, with the steering in the substantially straight ahead position. Traction other than at creep speed shall be automatically prevented when the steering departs from the substantially straight ahead positionor(c) used for stacking up to a lift height authorized by the manufacturer. Traction shall be limited to creep speed; (d) additionally if equipped for three-way stacking, is used for front stacking only when facing a stack (test 8 applies). 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizointal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in lateral tests for one of the load wheels to lose contact with the platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truck3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load-carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment. If the mast is retractable it shall be positioned to give the condition of least stability. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Verification of the vertical position of the mastBefore starting tests Nos 3, 4, 6, 7 and 8 the vertical position of the mast shall be verified by means of a plumb-line or other suitable equipment. Projection onto the horizontal platform of the centre of gravity G (or any other point such as E having a fixed relationship to G) shall, at the selected test height, by the same as with the load lowered to the normal travelling height. Deviations caused by deflection shall be corrected by varying the tilt of the mast, within the limits imposed by the design of the truck. This procedure does not apply to trucks where the design does not allow such corrections. 3.2.3. Lift height for tests simulating travellingFor tests simulating travelling, the upper face of the load platform or fork arms at the heels shall be positioned in accordance with the safety features embodied and the mode of travel being simulated. 3.3. Effect of the operator's weight on stabilityThe operator on rider-controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. However, as a safety measure when testing longitudinally with the articulating axie parallel and nearer to the tilt axis of the test platform, the articulation of the axie may be locked/blocked. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test load (See fig. 1)The test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at he standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade. The centre of gravity G (or the equivalent point in the case of unladen trucks) shall be approximately on the centre plane between the mast uprights, except for test 7 when it shall be fully extended laterally. >START OF GRAPHIC><?aa8N>Figure 1<?aeFN12,"END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned in accordance with the table of tests. Lateral tests shall be conducted to the side to which the truck is least stable with a line through points MN of the truck parallel to the tilting axis XY of the platform. The truck wheel positions and general truck configurations in the diagrams are representative only and other arrangements are permissible provided the general principles relating to the test position are maintained. 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests. The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>>START OF GRAPHIC><?aa8H>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC> </(BLK0)ABREV> 2<?aePD8><?aeNL>%Test platform slopev = km/hFigure 39(15 + 1,55 v) % - max. 25 %v = <?aeSL1><?aeUL1>maximum speed of truck in the operating aisles, in kilometres per hour, unladen, on smooth and level ground<?aeIC><?aePD8><?aeNL>%30252015100 0 5 10 V<?Ã >0 = km/h>END OF GRAPHIC>>START OF GRAPHIC><?aeIC><?aa8H>Test <(BLK0)ABREV>N<(BLK0)INDIC TYPE="SUF"> o</(BLK0)INDIC></(BLK0)ABREV> 11<?aePD8><?aeNL>%Test platform slopev<?Ã >0 = km/hFigure 40(15 + 1,1 v<?Ã >0) % - max. 40 %<?aeLM15,>v<?Ã >0 = <?aeSL1><?aeUL1>maximum speed of truck attainable outside the <?ss>aisles, in kilometres per hour, unladen, on smooth <?ss>and level ground (this may be automatically <?ss>reduced from v<?Ã >0 wich is the maximum speed of <?ss>truck in the operating aisles)<?aeIC><?aeIC><?aePD8><?aeNL>%40302015100 0 5 10 15 20 2<?ss>5 v<?Ã >0 = km/h>END OF GRAPHIC>>START OF GRAPHIC><?aeIC><?aa8H>Test <(BLK0)ABREV> N<(BLK0)INDIC TYPE="SUF">o</(BLK0)INDIC></(BLK0)ABREV> 14<?aePD8><?aeNL>%Test platform slopev<?Ã >0 = km/hFigure 41(15 + 1,55 v<?Ã >0) % - max. 40 %<?aeLM15,>v<?Ã >0 = <?aeSL1><?aeUL1> maximum speed of truck attainable outside the <?ss>aisles, in kilometres per hour, unladen, on smooth <?ss>and level ground (this may be automatically <?ss>reduced from v<?Ã >0 wich is the maximum speed of <?ss>truck in the operating aisles)<?aeIC><?aePD8><?aeNL>%40302015100 0 5 10 15 20 v<?ss><?Ã >0 = km/h>END OF GRAPHIC>METHOD N ° 8 STABILITY TESTS FOR ROUGH TERRAIN TRUCKS1. OBJECTIVE AND SCOPEThese requirements specify the basic tests for the verification of stability of rough terrain trucks up to and including 10 000 kg rated capacity with tiltable or non-tiltable mast or fork arms. It is applicable to trucks fitted with fork arms and/or attachments, but does not apply to trucks when adapted for use with suspended loads which may swing freely. 2. CONDITIONS OF VALIDITYThese requirements apply to trucks that have a fixed or articulated chassis construction and which may have optional equipment for the lateral slope correction of the chassis, mast or fork carrier. The following stability tests in these requirements ensure that the type of truck specified has satisfactory stability when reasonably and appropriately used under normal operating conditions, namely: (a) operating (travelling and stacking) on non-prepared ground; (b) travelling with the mast or fork arms tilted backwards and the load in the lowered (travelling) position, including up and down gradients; (c) stacking with the mast substantially vertical and the fork arms substantially horizontal; (d) operating with the load centre of gravity approximately on the longitudinal centre plane of the truck. Where operating conditions differ from normal, reference shall also be made to methods No 9, No 10and No 11. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, sequentially in the positions described in the table of tests. For each of the truck positions, the platform shall be tilted slowly and smoothly to the slope indicated in the table. The truck is considered stable if it passes all the tests without overturning. For the purpose of these tests, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in lateral tests for one of the load wheels to lose contact with the test platform. 3.2. Condition of the truck3.2.1. GeneralThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment, and the mast or fork arms, if adjustable for tilt, shall be positioned in accordance with the table of tests. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Verification of the vertical position of the mastBefore starting test N ° 1, the vertical position of the mast shall be verified by means of a plumb-line or other suitable equipment. Projection onto the horizontal platform of the centre of gravity G (or any other point such as E having a fixed relationship to G) shall, at the selected test height, by the same as with the load lowered to the normaltravelling height. Deviations caused by deflection shall be corrected by varying the tilt of the mast within the limits imposed by the design of the truck. This procedure does not apply to trucks where the design does not allow such corrections. 3.2.3. Lift height for tests simulating travellingFor tests simulating travelling, the upper face of the fork arms at the heels shall be positioned 500 mm from the ground. 3.2.4. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during each test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed 0,1 d (outside diameter (d) of the wheel). >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at the standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 1). The centre of gravity G shall be on the centre plane between the mast uprights, except where a lateral slope correction device is used on test 3. >START OF GRAPHIC><?aa8N>Figure 1<?aeFN12,"END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the tests. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned in accordance with the table of tests. Lateral tests shall be conducted to the side to which the truck is least stable with a line through points MN of the truck parallel to the tilting axis XY of the platform. Point N is the centre point of the area of contact between the platform surface and the load wheel nearest to the tilting axis XY (figures 8 and 9). Point M is the vertical projection into the platform of the point of intersection between the centre plane AB of the rough terrain truck and the centre line of the rear axle (figures 8 and 9). Test shall be conducted with stabilizers disengaged. For test 3, lateral slope correction may be used to bring the lifting mechanism as close to vertical as possible on the tilted platform. For other tests, the lifting mechanism should be perpendicular to the test platform. 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests, except where the attachment can bring the centre of gravity of the load out of the longitudinal centre plane of the truck (see method N ° 10). The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. >TABLE>METHOD N ° 9 STABILITY TESTS FOR TRUCKS OPERATED WITH MASTS TILTED FORWARD1. OBJECTIVE AND SCOPEOther requirements specify the basic tests for the verification of stability under normal operating conditions. The definition of 'normal operating conditions' is contained in each relevant requirement. This requirement specifies the additional test when operating conditions are not normal and it is necessary to operate a laden truck with the mast tilted forward (see figure 1). This requirement does not apply to trucks when handling suspended loads which may swing freely. >START OF GRAPHIC>Figure 1<?aeFN12,"END OF GRAPHIC>2. CONDITIONS OF VALIDITYWhen a truck is to be used for stacking (depositing or retrieving a load) on level ground with the mast tilted forward and the load in the elevated position, a special purpose capacity rating shall be determined. The following stability test in these requirements ensures that the type of truck specified has satisfactory stability when reasonably and appropriately used within the special rating and conditions. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the tests described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, in the position described in paragraph 4. The platform shall be tilted slowly and smoothly to the slope indicated for that position in the appropriate requirement. The truck is considered stable if it passes the test without overturning. For the purpose of this test, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. 3.2. Condition of the truck3.2.1. Common conditionsThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load-carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment, and the mast or fork arms, if adjustable for tilt, shall be positioned in accordance with the table of tests. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.2.2. Lift height for tests simulating stackingFor tests simulating stacking the lift height shall be measured between the surface of the tilting platform and the upper surface of the fork blade. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during the test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Q acting through a centre of gravity G, nominally positioned at he standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 2). The centre of gravity G shall be on the centre plane between the mast uprights. >START OF GRAPHIC>Figure 2<?aeFN12,"END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the test. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned on the platform as follows: as for test 1 of Method N ° 1 for counterbalanced trucksas for test 1 of Method N ° 2 for reach and straddle trucksas for test 1 of Method N ° 3 for pallet stackers and high lidt platform trucksas for test 1 of Method N ° 5 for single side loading trucksas for test 1 of Method N ° 6 for for bi-and multi-directional trucksas for test 1 of Method N ° 7 and N ° 8 (if applicable) for high lift lateral (and front) stacking trucksas for test 1 of Method N ° 8 for rough terrain trucks. The mast shall be tilted forward to the fullest extent permitted by the design and the load raised to the maximum elevation. 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing stability tests, except where the attachment can bring the centre of gravity of the load out of the longitudinal centre plane of the truck (see Method N ° 10 etc.). The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. EWG:L111UMBE38.94FF: 1UEN; SETUP: 01; Bediener: MARK; MC: P; Pr.: B; Kunde: L111UMBE38 METHOD N ° 10 STABILITY TESTS FOR TRUCKS OPERATING WITH OFFSET LOAD - OFFSET BY POWERED DEVICES1. OBJECTIVE AND SCOPEOther requirements specify the basic tests for the verification of stability under normal operating conditions. The definition of 'normal operating conditions' is contained in each relevant requirement. This requirement specifies the additional test when operating conditions are not normal and it is necessary to operate a laden truck fitted with a load-handling device such as a side shift, which may displace the load centre of gravity substantially from the longitudinal centre plane of the truck (see figure 1). This requirement does not apply to trucks when handling suspended loads which may swing freely. >START OF GRAPHIC><?aa8N>Figure 1<?aeFN12,"END OF GRAPHIC>2. CONDITIONS OF VALIDITYWhen a truck is to be used for stacking (depositing or retrieving a load) on level ground with the load centre of gravity substantially offset from the longitudinal centre plane of the truck by a load-handling device such as a side shift, which may positively displace the load a predetermined maximum amount, a special purpose capacity rating shall be determined. A substantial offset is considered to be: (a) more than 100 mm - for a truck with a rated capacity up to and including 6 300 kg; (b) more than 150 mm - for a truck with a rated capacity up to and including 10 000 kg. The following stability test in these requirements ensures that the type of truck specified has satisfactory stability when reasonably and appropriately used within the special rating and conditions. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the test described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, in the position described in paragraph 4. The platform shall be tilted slowly and smoothly to the slope indicated for that position in the appropriate requirement. The truck is considered stable if it passes the test without overturning. For the purpose of this test, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in the test for one of the load wheels to lose contact with the test platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truckThe test shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load-carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during the test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during the test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Qs acting through a centre of gravity G, nominally positioned at he standard load centre distance D, horizontally from the front face of the fork arm shank and vertically from the upper face of the fork arm blade (see fig. 2). The centre of gravity G shall be offset laterally by the maximum amount that it is anticipated will be encountered in actual operation. >START OF GRAPHIC>Figure 2<?aeFN12,"END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the test. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the test load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned on the platform as follows: as for test 3 of Method N ° 1 for counterbalanced trucksas for test 3 of Method N ° 2 for reach and straddle trucksas for test 3 of Method N ° 3 for pallet stackers and high lift platform trucksas for test 8 of Method N ° 6 for bi-and multi-directional trucksas for test 3 of Method N ° 8 for rough terrain trucks. The test shall be conducted to the side to which the truck is least stable. The mast shall be retracted and tilted fully rearward where the design permits. The load, shall be raised to the maximum elevation (see 3.5). 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing special stability test, where appropriate. The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used under special conditions in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. METHOD N ° 11 STABILITY TESTS FOR TRUCKS OPERATING WITH OFFSET LOAD - OFFSET DETERMINED BYTHE UTILIZATION1. OBJECTIVE AND SCOPEOther requirements specify the basic tests for the verification of stability under normal operating conditions. The definition of 'normal operating conditions' is contained in each relevant requirement. This requirement specifies the additional test when operating conditions are not normal and it is necessary to operate a laden truck with the load centre of gravity substantially offset from the longitudinal centre plane of the truck (see figure 1). This requirement does not apply to trucks when handling suspended loads which may swing freely. >START OF GRAPHIC><?aa8N>Figure 1<?aeFN12,"END OF GRAPHIC>2. CONDITIONS OF VALIDITYWhen a truck is to be used for stacking (depositing or retrieving a load) on level ground with the load centre of gravity substantially offset from the longitudinal centre plane of the truck by an indeterminate amount caused either by the nature of the load being handled, or by the load-handling device employed, a special purpose capacity rating shall be determined. A substantial offset is considered to be: (a) more than 100 mm - for a truck with a rated capacity up to and including 6 300 kg; (b) more than 150 mm - for a truck with a rated capacity up to and including 10 000 kg. The following stability test in these requirements ensures that the type of truck specified has satisfactory stability when reasonably and appropriately used within the special rating and conditions. 3. CONDITIONS OF TEST3.1. Equipment and methodStability shall be verified by means of the test described hereafter using a test platform which can be tilted about one side. The truck under test shall be placed on the platform, which is initially in the horizontal plane, in the position described in paragraph 4. The platform shall be tilted slowly and smoothly to the slope indicated for that position in the appropriate requirement. The truck is considered stable if it passes the test without overturning. For the purpose of this test, the overturning value of the test platform's slope is that which, if increased, would produce complete overturning of the truck. It is permissible in the test for one of the load wheels to lose contact with the test platform, and it is acceptable for parts of the structure or other designed features to make contact with the test platform. 3.2. Condition of the truckThe tests shall be carried out with the truck ready for use without operator (fuel tanks of engined trucks shall be full if stability is thereby reduced; all other tanks shall be filled to their correct operating levels). The load carrying means shall be fully equipped with any protective or supplementary lifting apparatus supplied as original equipment. Where applicable, tyres shall be inflated to the pressures specified by the manufacturer, and where tyre ballast is permitted it shall be used in accordance with the manufacturer's instructions. 3.3. Effect of the operator's weight on stabilityThe operator on rider controlled trucks shall be represented by a weight (mass) of 90 kg if the stability during a test is thereby decreased. For a standing operator, the weight (mass) shall be secured with its centre of gravity 1 000 mm above the centre of the footplate at the control position. For a seated operator, the weight (mass) shall be secured with its centre of gravity 250 mm above the operator's seat in a compressed condition. 3.4. Location of the truck on the test platformThe specified position of the truck on the test platform shall be maintained during the test. Wheel rotation shall be prevented by application of the handbrake, or service brakes, which may be secured in the 'on' position. Additionally, the wheels may be wedged against the truck frame but in such a way that any axle/frame articulation is not affected. It is permissible to use chocks or blocks between the wheels and the test platform to prevent the truck sliding out of position. The height of the chocks or blocks shall not exceed the values indicated in the following table: >TABLE>3.5. Test loadThe test load shall be a weight (mass) equivalent to the rated load Qs acting through a centre of gravity G, nominally positioned at he standard load centre distance D, horizontally from the face of the fork arm shank and vertically from the upper face of the fork arm blade (see figure 2). The centre of gravity G shall be offset laterally by the maximum amount that it is anticipated will be encountered in actual operation. >START OF GRAPHIC>Figure 2<?aeFN12,"END OF GRAPHIC>If the manufacturer shows other possible ratings, on the capacity plate tests shall be carried out with maximum load at the corresponding height as well as with the load corresponding to the maximum height as agreed between the interested parties. 3.6. Safety precautionsPrecautions should be taken to prevent the overturning of the truck or the displacement of the test load during the test. Where lashings are used to prevent the truck overturning, they shall be sufficiently supple and arranged with sufficient slack so that no appreciable restriction is imposed on the truck until the overturning movement starts. Displacement of the load may be prevented by means such as: (a) firmly securing to the load carrier; (b) suspending near the ground by a rope, chain etc., in such a manner that the upper end of the suspension means acts at the point G where the centre of gravity of a fixed test load would otherwise be located. 4. TEST PROCEDUREThe truck shall be positioned on the platform as follows: as for test 3 of Method N ° 1 for counterbalanced trucksas for test 3 of Method N ° 2 for reach and straddle trucksas for test 3 of Method N ° 3 for pallet stackers and high lift platform trucksas for test 8 of Method N ° 6 for for bi- and multi-directional trucksas for test 3 of Method N ° 8 for rough terrain trucks. The test shall be conducted to the side to which the truck is least stable. The mast shall be retracted and tilted fully rearward where the design permits. The load shall be raised to the maximum elevation (see 3.5). 5. TESTS FOR TRUCKS FITTED WITH ATTACHMENTSTrucks fitted with attachments shall be subjected to the foregoing special stability test, where appropriate. The test load and its position shall be those specified on the capacity plate(s) of the truck fitted with the attachment and used under special conditions in compliance with the instructions of the manufacturer. The lift heights required in the tests shall be measured between the surface of the tilting platform and the underside of the load or attachment, whichever is the smaller. METHOD N ° 12 FUNCTIONAL TESTS FOR POWERED INDUSTRIAL TRUCKS1. SCOPEThis requirement specifies functional tests to verify that industrial trucks are able to perform the tasks for which they are designed. Tests include two inspections and four dynamic tests. 2. PRE-TESTING INSPECTIONEach truck shall be checked to ensure that travel, braking and load controls are properly identified and function correctly. Horn, safety switches and lights (if fitted) shall be checked for correct operation. Identification and capacity plates for the truck, battery (for battery electric powered trucks) and attachment (if fitted) shall be examined to determine that they contain the correct information in accordance with Section 9.1 of Annex 1 to Directive 86/663/EEC and are relevant to the particular truck. 3. DYNAMIC TESTSThe following tests are to be carried out on each truck using loads as follows: Q1: maximum load at the standardized load centre distance and at standard height where applicable, as specified on the capacity plate; Q2: maximum load at the standardized load centre distance and at the maximum height, as specified on the capacity plate. During the performance of the tests, the truck shall be operated by a competent person in accordance with the manufacturer's instructions as set out in section 11 of Annex I to Directive 86/663/EEC. Testing may be performed by operating the truck in the manner prescribed below or where practicable may be simulated by any method giving an equivalent effect and producing substantially the same results. 3.1. Mobility (travelling and manoeuvring) testThis test shall be carried out without a load for tractors, but with load Q1 for all other types. The following procedure shall be followed: 3.1.1. Pick up the test load (where applicable), raise it to a height of about 300 mm or the maximum when less then 300 mm, and where applicable, tilt back to the maximum amount for travelling as recommended by the manufacturer. 3.1.2. Move forward at low speed, change to reverse, and change to forward again to verify that the direction change mechanism operates effectively. Reversal of direction changes are to be made at the speeds recommended by the manufacturer. 3.1.3. Drive the truck forward and rearward through all speed ranges to the maximum speed, and check that range changing and service brakes operate in both directions. 3.1.4. Make several turns in both forward and reverse directions, and in the case of multi- and bi-directional trucks, both lateral directions, at approximately one third maximum speed and approximately one third maximum speed and approximately three times the minimum turning radius specified by the manufacturer. Check that steering is in the correct sense and operates satisfactorily. 3.1.5. Deposit the load on the ground. 3.2. Stacking test (excluding non-lifting and low-lift trucks)This test shall be carried out with load Q2. Pick up the test load from ground level, elevate it to maximum height, and for stacking trucks deposit it on a stack or in a rack. Then destack, lower to ground level at maximum speed, making several stops during descent. There shall be no defects in any of the truck's operations. 3.3. Maximum lowering speed test (excluding non-lifting and low-lift trucks)With the mast vertical, the maximum lowering speed shall be measured with loads Q1 and Q2 to verify that it does not exceed 0,6 m per second. This may be determined by dividing the total lowering distance in metres by the number of seconds required for the total descent. 3.4. Lift and tilt leakage testWith the mast vertical, the load Q1 shall be raised to a height of 2,5 m or load Q2 at the maximum height if less than 2,5 m. After 10 minutes, the load shall not have dropped more than 100 mm and the mast shall not have tilted forward by more than 5 °. For trucks having less than 5 ° forward tilt, the tilting speed shall not exceed 1/2 ° per minute. For the purposes of this test, the truck may be secured against overturning. 4. POST-TESTING INSPECTIONFollowing these tests, the truck shall be examined to ensure that there are no defects. EWG:L111UMBE41.95FF: 1UEN; SETUP: 01; Bediener: MARK; MC: P; Pr.: B; Kunde: L111UMBE41 - 43854 METHOD N ° 13 METHOD OF MEASURING VISIBILITY OF POWERED INDUSTRIAL TRUCKS: COUNTERBALANCED FORK LIFT1. PURPOSEThis requirement specifies a method of determining if the visibility of counterbalanced fork lift trucks is satisfactory. The method relates to travelling unladen in the direction of the fork arms. 2. SCOPEThis requirement applies to counterbalanced fork lift trucks complying with all the following specifications: - sit-on with non-elevating operator facing the fork arms, - front loading with non-retractable, non-side-shifting mast and fork arms, - without side-shift or any attachment, - rated capacity not exceeding 10 000 kg. 3. TEST EQUIPMENT3.1Light source apparatus. A single horizontal row of nine lamps (e.g. 55 w halogen) spaced on 37,5 mm centres. The lamps shall be arranged symmetrically on a line perpendicular to the direction of travel at a height of 650 mm above and 20 mm forward of the truck seat index point (see figure 4). Provision shall be made to switch off all but the two lamps 37,5 mm either side of the seat index point. Provision shall also be made to move the lamps horizontally up to 170 mm forward of the seat index point. A black shield shallbe provided behind the row of lamps to assure maximum shadow definition on the test surface (seefigure 1). 3.2Test surface. A flat vertical area light in colour divided into 100 mm squares, and having a height from the floor to 650 mm above the seat index point and a width 3 metres greater than maximum truck width (see figure 2). 4. TEST ARRANGEMENTThe test shall be carried out on a substantially level surface. The mast shall be substantially vertical. For any specific truck, the upper load-carrying surfaces of the fork arms shall be 100 to 300 mm above the floor, and within this range, the manufacturer shall indicate the height at which all the tests must be carried out. The height shall be the same for all tests, and shall be stated in the test report. The fork arms shall be 1 200 mm long, and shall be positioned symmetrically on the fork carrier, as near to 800 mm outside spacing as possible for trucks less than 5 000 kg capacity, or 1 100 mm for trucks from 5 000 to 10 000 kg capacity. The seat and controls, if adjustable, shall face the fork arms and be placed as near as possible to the midpoint of their adjustment. The test surface shall be located four metres away from the front face of the fork carrier and shall be perpendicular to and symmetrical about the longitudinal axis of the truck. The test site must be dark enough to allow recognition of shadows (see figure 3). 5. TEST PROCEDURE5.1With two lamps switched on (see 3.1), observe the test surface area of truck width plus 500 mm each side, up to a height of 350 mm above the seat index point. 5.2With nine lamps switched on: 5.2.1observe the entire test surface area; 5.2.2observe the upper load-carrying surfaces of the fork arms. The lamps may be moved up to 170 mm forward of the seat index point (see figure 1). 5.3In all three tests, record areas of dark shadow, e.g.: in writing, by drawing or by photographs. A dark shadow area is that which has no direct light from any of the lamps. All other areas are defined as illuminated. 6. INTERPRETATION OF RESULTSVisibility is satisfactory if all the following conditions are fulfilled: 6.1For the test described in 5.1 in the area between the contiguous dark shadows cast by the vertical mast channels and adjacent members (e.g.: cylinders and chains), there shall be: 6.1.1nor more than 50 % dark shadow; 6.1.2no dark shadow connecting the dark shadows cast by the vertical mast channels and adjacent members from 150 mm below to 350 mm above the seat index point. 6.2For the test described in 5.2.1 there shall be no more than 80 % dark shadow in any 500 mmÃ 500 mm area. Illuminated areas with a horizontal width of less than 50 mm shall be counted as dark shadow. 6.3For the test described in 5.2.2, it suffices if of the forward half of one of the fork arms, 25 % of the upper load-carrying surface is illuminated. EWG:L111UMBE42.95FF: 1UEN; SETUP: 01; Bediener: MARK; MC: P; Pr.: B; Kunde: ................................ >START OF GRAPHIC><?aa8N>300 37,5 75Lamp source apparatus(support structure not shown)170Maximum650 20Seat indexpointFigure 1>END OF GRAPHIC>>START OF GRAPHIC>Truck width plus 3 000 mmTest surface 100100FloorlevelSeatindexpointplus650 mmFig<(BLK0)CCF> 01816a s 2200039 452 </(BLK0)CCF><(BLK0)CCF> 00100210000000</(BLK0)CCF><(BLK0)CCF> FXAL89100ENC/0002/02</(BLK0)CCF>ure 2>END OF GRAPHIC>>START OF GRAPHIC>4 000Axis of truckand test surface<?aeBP><?aeNP><?aeTT1> <?aeTT2>< <?aeTT3><?Ã >8 5 000 <?Ã >9 10 000 kg <?aeTT4><?aeTA5Y0><?aeTS><?aeVC> 800<?aeTC>< <?aeTC>5 000 kgcapacity<?aeTB><?aeTF8><?aeTB>1 100<?aeTH2Y4><?Ã >8 5 000 <?Ã >9 10 000 kgcapacity<?aeTE>Lamp source apparatus(see figure 1)Mast in verticalposition1 200 100-300 Floor levelTest surface(see figure 2)Figure 3>END OF GRAPHIC>>START OF GRAPHIC>Seat index point measuring device(Reference ISO 5353 - 1978)450 40 15A A B B177 60 SIP 380Weighthangerbar165 R 75 R 23 215100 R 5 R 50 12 R WoodSection B-B(Dimensions in millimetres)>END OF GRAPHIC>>START OF GRAPHIC>45 ° 75 100 RTotal mass 65 kg F = 100 N50 SIP 180 230 97100 R 25 40 130 23100 R 5 R 50 503 Wood 5 R 100 R100 R 5 R 3 12 R 50Section A-AFigure 4<?aeFN4,><?aeIB9,><?aeRF><?aeIC> EWG:L111UME41A.96FF: 1UEN; SETUP: 01; Bediener: MARK; MC: P; Pr.: B; Kunde: L 111 EN 41a - 43854 >END OF GRAPHIC>